Citation Nr: 1002996	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  03-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 Regional Office (RO) in 
Muskogee, Oklahoma rating decision, which denied the claim on 
appeal.

The Board notes that, in his February 2003 notice of 
disagreement (NOD) and May 2003 certification of appeal, the 
Veteran also indicated that he disagreed with the April 2002 
denial of his claim for service connection for a low back 
condition.  In an April 2009 rating decision, the RO granted 
service connection for the Veteran's low back condition.  
This decision was a complete grant of benefits with respect 
to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, the issue is not currently on appeal 
before the Board.

In October 2004, the Veteran presented testimony at a video 
hearing before a Veterans Law Judge (VLJ), a transcript of 
which is of record.  Following the December 2004 remand, the 
Veteran was informed in an April 2009 letter from the Board 
that the VLJ who conducted his hearing was no longer employed 
by the Board.  The Veteran was offered an opportunity to 
testify at another hearing.  See 38 C.F.R. § 20.707 (2008).  
In a response received by the Board in May 2009, the Veteran 
indicated that he does not want an additional hearing.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2008). 

The Veteran's case was remanded by the Board for additional 
development in December 2004 and again in May 2009.  The case 
is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is seeking entitlement to service connection for 
a neck disability.  After a thorough review of the Veteran's 
claims folder and despite the lengthy procedural history, the 
Board has determined that the claim must again be remanded to 
provide the Veteran and his representative an additional 
opportunity to submit evidence and argument.

As noted above, the claim was remanded in May 2009 to give 
the RO/AMC the opportunity to seek additional medical 
treatment records and to afford the Veteran a VA examination.  
The above having been accomplished, the RO/AMC issued a 
supplemental statement of the case (SSOC) in December 2009 
that denied the Veteran's claim.  The SSOC, along with a 
letter notifying the Veteran of his right to respond, was 
sent to the Veteran and his representative in on December 4, 
2009.  The Veteran and his representative were given an 
opportunity to respond, but no response was received.  The 
case was forwarded to the Board and received on December 31, 
2009.  

On January 4, 2010, the Board sent the Veteran and his 
representative a standard letter wherein the Board referenced 
a letter sent to the Veteran from the RO/AMC notifying the 
Veteran of certification of the appeal to the Board and 
informing him of the proper procedures for submitting 
additional evidence, requesting a Board hearing, and other 
information.  Upon review of the record, the standard letter 
from the RO/AMC referenced in the January 2010 letter from 
the Board appears not to have been provided to the Veteran or 
his representative.  The Board notes that given the Board's 
location in Washington D.C. and the Veteran's state 
representative's location in Oklahoma, the notice defect 
cannot be cured by the Board without remanding the claim.  
Given the above procedural deficiency, the claim must be 
remanded so that the RO/AMC can provide the Veteran and his 
representative with a letter notifying them of 
recertification of the claim to the Board and the procedures 
for submitting evidence and requesting a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate letter notifying that 
the Veteran and his accredited 
representative of record, the Oklahoma 
Department of Veterans Affairs that the 
appeal has been recertified to the Board 
should be issued.  The letter should 
include the appropriate notice procedures.

2.  In the event that the Veteran or his 
representative submit a statement or 
additional argument prior to the sending 
of the recertification letter and 
returning the claims file to the Board 
then the RO/AMC is directed to give proper 
consideration to the material submitted.  
If further development is warranted based 
on the information received, the RO/AMC is 
requested to proceed accordingly.  

3.  Finally, if additional evidence is 
received prior to the sending of the 
recertification letter and returning the 
claims file to the Board, then the RO/AMC 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent supplemental 
statement of the case (SSOC).  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate SSOC and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


